Order filed June 13, 2012




                                                   In The

                               Fourteenth Court of Appeals
                                           NO. 14-11-00961-CR


                            ZANZETTA ALVINA FRANKLIN, Appellant

                                                      V.

                                   THE STATE OF TEXAS, Appellee


                        On Appeal from the Co Ct at Law No 3 & Probate Ct
                                     Brazoria County, Texas
                                  Trial Court Cause No. 179470


                                                  ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's exhibits #2 and #3 (DVD).

       The clerk of the Co Ct at Law No 3 & Probate Ct is directed to deliver to the Clerk of this court
the original of State's exhibits #2 and #3 (DVD), on or before June 22, 2012. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court
for their inspection; and, upon completion of inspection, to return the original of State's exhibits #2 and
#3 (DVD), to the clerk of the Co Ct at Law No 3 & Probate Ct.



                                                   PER CURIAM